—Judgment, Supreme Court, New York County (Charles Tejada, J.), rendered November 29, 1993, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 41/2 to 9 years, unanimously affirmed.
Viewing the evidence in a light most favorable to the People, it was legally sufficient to establish defendant’s guilt beyond a reasonable doubt (People v Contes, 60 NY2d 620). Moreover, the verdict was not against the weight of the evidence (CPL 470.15 [5]). The record demonstrates that defendant’s behavior, both before, during and after the sale, was consistent with that *196of a "steerer” in a drug sales operation and the jury reasonably concluded from the evidence that he was not acting solely as an extension of the buyer (People v Herring, 83 NY2d 780; People v Perez, 209 AD2d 174).
The agency charge, viewed as a whole, properly conveyed the appropriate legal principles. Defendant’s challenge to the propriety of the supplemental charge, in which the court reread its initial charge on agency, is unpreserved for appellate review due to failure to object (CPL 470.05 [2]; People v Gruttola, 43 NY2d 116, 123), and we decline to review it in the interest of justice. Were we to review it, we would find that the charge was a proper response to the jury’s note, which only requested a re-reading of, or a copy of, the initial charge (People v Almodovar, 62 NY2d 126). Concur—Milonas, J. P., Rosenberger, Wallach, Kupferman and Tom, JJ.